The judgment of the court (King, J. absent,) was pronounced by
Eustis, C. J.
This appeal is taken by certain heirs of John Swift, deceased, who died in the parish of West Feliciana, where his succession was opened and administered by an executor.
The action is brought on a judgment rendered in 1839, in the District Court sitting in the parish of East Baton Rouge, to which the executor became a party-defendant. Under the decisions of the late Supreme Court, we think the District Court was without jurisdiction. In addition to the cases cited by the counsel for the defendants, see Smith v. Willson, 2 La. 256. Bullard v. Andrews, 10 La. 219.
The suit in which the judgment was obtained had been instituted against Swift in his life time. The Supreme Court held in the case of Greigh v. Muggah, 11 La. 357, that where a party defendant died, pending a suit in a District Court, the suit should be sent to the court of Probates where the succession was opened.
Under those decisions the plaintiffs cannot maintain their action against the heirs on this judgment.
The judgment of the District Court is reversed, and judgment rendered against the plaintiffs as in case of non-suit, with costs in both courts.